            Case 21-31784 Document 129 Filed in TXSB on 07/14/21 Page 1 of 3




                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

                                                           §
In re:                                                     § Chapter 11
                                                           §
OFS INTERNATIONAL LLC, et al.,                             § Case No. 21-31784 (DRJ)
                                                           §
                   Debtors.1                               § (Jointly Administered)
                                                           §


                                    NOTICE OF RESET
                       TELEPHONIC AND VIDEO CONFERENCE HEARING
                                [Relates to Document No. 105]

           PLEASE TAKE NOTICE that the July 14, 2021 telephonic and video conference

hearing on Debtors’ Motion for Entry of an Order (I) Authorizing and Approving the Debtors’

Key Employee Retention Plan and (II) Granting Related Relief [Docket No. 105] has been

RESET to July 21, 2021 at 3:30 p.m. (CT) before the Honorable David R. Jones, United States

Bankruptcy Judge, 515 Rusk Street, Courtroom 400, Houston, Texas 77002 (the “Hearing”).

           On March 9, 2020, the Bankruptcy Court for the Southern District of Texas (the “Court”)

entered the Order Adopting Hearing Protocols that may be Implemented under Certain Public

Health or Safety Conditions (the “Protocol”). On March 24, 2020, through the entry of General

Order 2020-10, the Court invoked the Protocol for Emergency Public Health or Safety

Conditions for Brownsville, Galveston, and Houston Divisions (the “Order”), which

implemented the Protocol with respect to all cases in the Houston division, including the above-

captioned cases.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: OFS International LLC (3527); Threading and Precision Manufacturing LLC (3527); OFSI
    Holding, LLC (3419).

                                                           1
11149097
           Case 21-31784 Document 129 Filed in TXSB on 07/14/21 Page 2 of 3




       The Court will use both audio and video communication. If you want to see the

documents as presented to the Court and hear the proceeding you should be (i) dialed in through

the audio system, and (ii) logged into the Court’s video via GoToMeeting.

Audio Communication

       Audio communication will be by use of the Court’s regular dial-in number. The dial-in

number is 832-917-1510. You will be responsible for your own long-distance charges. Judge

Jones’ conference room number is 205691. Parties are encouraged to review the Court’s

procedures for telephonic appearances located on Judge Jones’ Home Page on the Southern

District of Texas website.

       Each person who speaks at the electronic hearing should be prepared to restate that

person’s name each time that the person speaks in order to assist any transcriber of the audio

recording.

Video Communication

       Any evidence and demonstrative exhibits will be offered by the Debtors from a remote

location. Parties may participate in electronic hearings by use of an internet connection. The

interest site is www.gotomeeting.com. A GoToMeeting app is available for download to

computers. It is recommended that you download the free GoToMeeting app on each device that

will be used to connect to a hearing. Connecting via web browser only may limit the availability

of some GoToMeeting features. Persons connecting by mobile device will need to download the

free GoToMeeting app.

       Once connected to GoToMeeting, a participant should enter the meeting code

“JudgeJones”. A participant can also connect using the link on Judge Jones’ homepage on the

Southern District of Texas website.



                                               2
11149097
           Case 21-31784 Document 129 Filed in TXSB on 07/14/21 Page 3 of 3




       Once connected to GoToMeeting, click the settings icon in the upper right corner and

enter your name under the personal information setting.


       In accordance with the Protocol, Debtors filed exhibits on the Court’s docket for ease of

reference.

       Any witness presented by Debtors will appear via audio and video connection. Any

person wishing to cross-examine the witness will be permitted to do so during the hearing.

       All documents filed in these Chapter 11 Cases may be obtained by visiting the Court’s

website at https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth

therein.

Dated: July 14, 2021.
      Houston, Texas
                                                      PORTER HEDGES LLP

                                            By:       /s/ Joshua W. Wolfshohl
                                                      Joshua W. Wolfshohl (TX 24038592)
                                                      Aaron J. Power (TX 24058058)
                                                      Megan Young-John (TX 24088700)
                                                      1000 Main Street, 36th Floor
                                                      Houston, Texas 77002
                                                      Telephone: (713) 226-6000
                                                      Fax: (713) 226-6248

                                                      PROPOSED COUNSEL FOR DEBTORS
                                                      AND DEBTORS IN POSSESSION




                                                  3
11149097
